[Cite as In re Application of Griffin, 128 Ohio St. 3d 300, 2011-Ohio-20.]




                            IN RE APPLICATION OF GRIFFIN.
    [Cite as In re Application of Griffin, 128 Ohio St. 3d 300, 2011-Ohio-20.]
Attorneys — Character and fitness — Neglect of financial responsibilities weighs
        against approval of application for admission to the bar — Applicant may
        reapply to take the February 2011 bar examination.
   (No. 2010-1715 — Submitted January 4, 2011 — Decided January 11, 2011.)
            ON REPORT by the Board of Commissioners on Character and
                         Fitness of the Supreme Court, No. 458.
                                  __________________
        Per Curiam.
        {¶ 1} Hassan Jonathan Griffin of Columbus, Ohio, has applied to register
as a candidate for admission to the Ohio bar and had filed an application to retake
the Ohio bar examination administered in February 2010. Citing the applicant’s
student-loan and credit-card debt, part-time employment, and lack of a feasible
plan to satisfy his financial obligations, the board recommends that we disapprove
his character, fitness, and moral qualifications at present and that we permit the
applicant to apply for the February 2011 bar exam. We accept the board’s
recommendation to disapprove the pending application and will allow the
applicant to apply for the February 2011 or a later bar exam.
                                Summary of Proceedings
        {¶ 2} The applicant completed his application to register as a candidate
for admission to the Ohio bar on January 15, 2008, and unsuccessfully took the
Ohio bar examination in July 2008, February 2009, and July 2009. On November
18, 2009, he applied to take the February 2010 bar exam. The Columbus Bar
Association Admissions Committee reviewed the applicant’s application and his
National Conference of Bar Examiners report and personally interviewed him. In
                               SUPREME COURT OF OHIO




December 2009, it issued a report certifying that the applicant possessed the
character, fitness, and moral qualification required for admission to the practice of
law and recommended that the applicant be approved.
       {¶ 3} Expressing concern about the applicant’s handling of his personal
finances, however, the Board of Commissioners on Character and Fitness sua
sponte instituted an investigation of the applicant’s debt pursuant to Gov.Bar R.
I(10)(B)(2)(e). A three-member panel of the board conducted a hearing on May
27, 2010, focusing upon the applicant’s debt and his lack of a plan to meet his
financial obligations.
       {¶ 4} The panel found that the applicant had graduated from Arizona
State University in 2004 at the age of 34 and had attended the Ohio State
University Moritz College of Law. When he graduated from law school in 2008,
he owed approximately $170,000 in student loans – $20,000 for his undergraduate
studies and $150,000 for law school.         He also had incurred approximately
$16,500 in credit-card debt.
       {¶ 5} Before attending law school, the applicant had worked full-time as
a stockbroker for approximately five and a half years, earning enough money to
meet his expenses. Since completing his first year of law school, however,
respondent has worked part-time, 24 to 32 hours a week, at the Franklin County
Public Defender’s Office, earning $12 per hour. Although the applicant lives with
his nine-year-old daughter and her mother in the mother’s home and contributes
minimally toward the household expenses, he has been unable to make any
payments on his student loans, which began to come due in July 2009. He has
also been unable to meet his credit-card obligations since approximately
December 2008, and one creditor has obtained a default judgment against him.
       {¶ 6} The applicant has contemplated filing bankruptcy and has
submitted a letter from his bankruptcy attorney dated January 29, 2010, advising
of the applicant’s intent to file a voluntary petition under Chapter 13 of the




                                         2
                                January Term, 2011




Bankruptcy Code.      The applicant testified that during the pendency of the
bankruptcy proceeding, the payments on his student-loan obligation would be
greatly reduced.     This strategy would give him time to obtain full-time
employment once he passes the bar and to get his financial affairs in order. The
panel found, however, that as of the May 27, 2010 hearing date, the bankruptcy
petition had not been filed. Moreover, the panel observed that the only debt that
could be discharged in a bankruptcy proceeding would be the applicant’s $16,500
in consumer debt, as the applicant’s $170,000 in student loans is
nondischargeable in bankruptcy. Noting that the applicant has no plan or ability
to pay these debts, the panel recommended that his application be denied but that
he be permitted to reapply for the February 2011 bar examination.
       {¶ 7} The board adopted the panel report in its entirety and recommends
that the applicant be disapproved, that he be permitted to reapply for the February
2011 bar examination, and that upon his reapplication, the appropriate local bar
association admissions committee review his application and personally interview
him.
                                     Disposition
       {¶ 8} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
Necessarily, “[a] record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval of the applicant.” Id.
       {¶ 9} In determining that the applicant has not proved that he possesses
the requisite character, fitness, and moral qualifications, the board considered the
factors set forth in Gov.Bar R. I(11)(D)(3) and (4). The board expressed concern



                                          3
                              SUPREME COURT OF OHIO




about the applicant’s neglect of his financial responsibilities. See Gov.Bar R.
I(11)(D)(3)(k). We accept the board’s findings of fact and conclude that the
applicant has neglected his personal financial obligations by electing to maintain
his part-time employment with the Public Defender’s Office in the hope that it
will lead to a full-time position upon passage of the bar exam, rather than seeking
full-time employment, which he acknowledges would give him a better
opportunity to pay his obligations and possibly qualify him for an additional
deferment of his student-loan obligation.
       {¶ 10} Based upon the foregoing, we agree that the applicant has failed to
prove that he possesses the requisite character, fitness, and moral qualifications
for admission to the practice of law.          Accordingly, we accept the board’s
recommendation to disapprove the applicant’s pending application at this time.
However, we will permit him to apply to take the February 2011 or a later bar
exam, provided that he submit a new reexamination application and is able to
establish his character, fitness, and other qualifications.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Hassan Jonathan Griffin, pro se.
       Loveland & Brosius, L.L.C., and William Lyle Loveland, for the
Columbus Bar Association.
                             ______________________




                                           4